Case 0:18-cv-61084-KMW Document 32 Entered on FLSD Docket 01/25/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                Case No. 18-cv-61084-KMW

  NORRIS CLEMONS,

          Plaintiff,

  vs.

  SECRETARY,
  DEPARTMENT OF CORRECTIONS, et al,

          Defendants.

  _________________________________________/

                                             ORDER

          THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 28) (“Report”) regarding Plaintiff’s petition for writ of habeas

  corpus. Plaintiff filed objections to the Report. (DE 31). Upon an independent review of

  the Report, the record, and applicable case law, it is ORDERED AND ADJUDGED that:

          1. The conclusions in the Report (DE 28) are AFFIRMED AND ADOPTED.

          2. This action is DISMISSED.

          3. No certificate of appealability shall issue.

          4. All pending motions are DENIED AS MOOT.

          5. The Clerk is directed to CLOSE this case.

          DONE AND ORDERED in Chambers in Miami, Florida, this 24th day of January,

  2021.
Case 0:18-cv-61084-KMW Document 32 Entered on FLSD Docket 01/25/2021 Page 2 of 2




  cc:
  Norris Clemons
  186126
  Northwest Florida Reception Center
  Inmate Mail/Parcels
  4455 Sam Mitchell Drive
  Chipley, FL 32428




                                       2
